Title: From George Washington to James Tilghman, Jr., 25 September 1773
From: Washington, George
To: Tilghman, James Jr.



Dear Sir
[25 September 1773]

Scarce an hour ago, I wrote to you, making an offer of a Seat in my Phaeton; which I hope is unnecessary for me to repeat but if it be more convenient to you to go in a single Chair from Alexandria, than to come here this Evening, my Chair is at your Service, & brought up accordingly. I do not know that I can answer for the wheels. you will examine them, & judge for yourself. I am Yrs Sincerely

Go: Washington


P.S. I shall return on Saturday, or Sunday at furthest. In case of your going with me, you will want your Servant as we shall probably lodge in different Houses.

